DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of SEQ ID NO:23 in the reply filed on February 17, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-4, 12, 17, 19-21, 41, 43, and 54-60 are currently pending and under examination on the merits in the instant case.

Drawings
The drawings are objected to because Figures 31-33 contain non-English language characters. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The disclosure is objected to because of the following informalities: It is noted that the nucleotide sequences in Table 1 and Table 2 are 100% identical. As such, the instant specification identifies a nucleotide sequence with two different sequence identifiers. It is unclear why two different SEQ ID NOs are required to identify the same nucleotide sequence.
Appropriate correction is required.

Claim Objections
Claim 57 is objected to under 37 CFR 1.75 as being an identical duplicate of claim 20. See MPEP § 608.01(m).

	Claim Rejections - Improper Markush Grouping
Claims 4, 21, 55, and 60 are rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination of process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these 
The Markush grouping of siRNA, miRNA, and antagomir is improper because the alternatives defined by the Markush grouping are not known to be functionally equivalent. For instance, an antagomir inhibits miRNA, whereas miRNA does not. Thus, the alternatively recited species do not have a common use. 
The Markush grouping of siRNA oligos in Tables 1 and 2 is improper because the alternatives defined by the Markush grouping are not known to be functionally equivalent. For instance, SEQ ID NO:22 is intended to silence EGFR, whereas SEQ ID NO:23 is intended to silence VEGF. Thus, the alternatively recited species do not have a common use. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternatives within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 12, 19-20, 21, 54-57, and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 and 12 recite that the composition comprising GEM in electrostatic attraction with TCA further comprises an RNAi trigger. The claims fail to particularly point out and distinctly claim how the RNAi trigger is included in the composition. That is, the claims fail to claim whether the RNAi trigger is also in electrostatic attraction with GEM or TCA or is merely added to the composition.
Claims 12 and 56 recite “the first.” There is insufficient antecedent basis for this limitation in the claims.
Claim 17 recites that the mole ratio between GEM and TCA is “0.0:0.1”. It is noted that the 0 mole represents absence of GEM, whereas the composition of claim 1 requires the presence of GEM. As such, claim 17 recites structurally conflicting limitations, thereby rendering the claim indefinite. 
Claim 19 recites “the GEM-TCA”. There is insufficient antecedent basis for this limitation in the claim.
Claims 20 and 57 recite “the GEM-HKP”. There is insufficient antecedent basis for this limitation in the claims.
Claims 19-20 and 57 recite “can package RNA [or RNAi] or DNA oligos as a combination therapeutic”. It is unclear what is meant by “package”. 
claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” (emphasis added).
Claims 54-56 and 60 recite that the composition comprising GEM chemically conjugated to HKP further comprises an RNAi trigger. The claims fail to particularly point out and distinctly claim how the RNAi trigger is included in the composition. That is, the claims fail to claim whether the RNAi trigger is also chemically conjugated to GEM or HKP or is merely added to the composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 12, 17, 19-21, 41, 43, and 54-60 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (Colloids and Surfaces B: Biointerfaces, 2015, 128:357-362) in view of Khatun et al. (Journal of Controlled Release, 2013, 170:74-82), Zhang et al. (Molecular Therapy, 2013, 21:1559-1569), Lu et al. (US 2012/0071540 A1), and Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62).
Fang teaches making a “VESylated gemcitabine (VES-dFdC) prodrug by coupling the N4-amino group of the pyrimidine ring of dFdC to the carboxylic group of vitamin E succinate (VES)” by mixing 1.0 mmol of VES with 1.0 mmol of dFdC, thereby forming a “mixture of VES and dFdC (1:1)”. See abstract; pages 358 and 361.
Fang discloses the coupling reaction between the OH- group of VES and the NH2+ group of dFdC, wherein the coupling reaction provides synthesis of VES-dFdC prodrug in Figure 1 as copied below:

    PNG
    media_image1.png
    339
    610
    media_image1.png
    Greyscale


	Fang does not teach gemcitabine linked to TCA or HKP.
	Khatun teaches that one can use hydrophilic taurocholic acid (TCA) as an absorption enhancing agent to increase the bioavailability of an anticancer drug by conjugating/coupling TCA with the drug, thereby making an “oral delivery system for anticancer drugs”, wherein TCA and the anticancer drug is linked by an amide bond. See pages 75 and 77. 
	Khatun discloses the structure of TCA in Figure 1A as copied below:
	
    PNG
    media_image2.png
    152
    268
    media_image2.png
    Greyscale

	Zhang teaches that co-delivery of gemcitabine and an siRNA molecule targeted to VEGF in a single nanoparticle formulation provides an improved anticancer effect in vivo such as reduced tumor volume compared to gemcitabine or siRNA molecule alone. See Figures 7a-7d. 
	Lu teaches that an siRNA molecule targeting VEGF, wherein the siRNA comprises a 25-mer sequence of 5’-CUGUAGACACACCCACCCACAUACA provides “most potent” anti-cancer effects among eight VEGF-targeting siRNAs and that a combination of siRNA molecules targeting different targets provide additive or “synergistic” therapeutic effects. See paragraphs 0039 and 0044; Figures 8, 12, and 17. 
	It is noted that Lu’s VEGF siRNA sequence is 100% identical to SEQ ID NO:23 elected by applicant.
in vivo systemic delivery into the tumor in a subject, wherein “Histidine-Lysine Polymers (HKP) can greatly enhance the therapeutic efficacy of the siRNA in the animal disease models. Thus, we select vehicles, including but not limited to HKP, to deliver the formulated multi-targeted siRNA cocktail targeted to EGFR, Raf-1 and mTOR simultaneously.” See paragraphs 0082-0083 and 0097.
	Khare teaches that gemcitabine can be conjugated to a delivery vehicle (e.g., PLGA) for effective intracellular delivery of gemcitabine for improved cytotoxic activity of gemcitabine in cancer cells. See the entire reference including Figures 1 and 7.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to replace Fang’s VES with Khatun’s TCA as an intracellular delivery vehicle for gemcitabine and a plurality of anticancer siRNA molecules and to administer TCA-linked gemcitabine/siRNA molecules to a subject having cancer for cancer treatment. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to enhance cancer subject’s response to cytotoxic gemcitabine and to provide additive/synergistic anticancer effects by the combination of anticancer agents, thereby providing an improved cancer treatment outcome, because TCA was an art-recognized absorption enhancing agent that increases the bioavailability of an anticancer drug when linked to TCA via an amide bond as taught by Khatun who further reported that TCA provides an “oral delivery system for anticancer drugs”, wherein the methodologies pertaining to coupling/bonding reaction between the cationic amino group of gemcitabine and the anionic hydroxyl group of a delivery vehicle mixed at 1:1 molar ratio were within the technical grasp of one of ordinary skill in the art as evidenced by Fang, who taught that one can achieve “more efficient uptake by the cancer cells, thus increased its cytotoxicity to tumor cells” by coupling gemcitabine to an intracellular 
	It would also have been obvious to one of ordinary skill in the art before the effective filing date to replace Khare’s PLGA with Lu’s HKP as an intracellular delivery vehicle for gemcitabine and anticancer siRNA molecules and to administer HKP-linked gemcitabine/siRNA molecules to a subject having cancer for cancer treatment in order to enhance cancer subject’s response to cytotoxic gemcitabine and to provide additive/synergistic anticancer effects by the combination of anticancer agents, thereby providing an improved cancer treatment outcome, because it was known in the art to conjugate gemcitabine to a delivery vehicle for effective intracellular delivery of gemcitabine for improved cytotoxic activity of gemcitabine in cancer cells as taught by Khare, wherein HKP was an art-recognized intracellular delivery vehicle as evidenced by Lu, because a single combination formulation comprising gemcitabine and anticancer siRNA molecules was taught to provide an enhanced anticancer effect compared to each agent alone as reported by Zhang, and because a combination of multiple anticancer siRNA molecules was taught to provide synergistic or additive anticancer effects as taught by Lu, who further reported that “Histidine-Lysine Polymers (HKP) can greatly enhance the therapeutic efficacy of the siRNA” and also disclosed a VEGF-targeting siRNA molecule comprising the nucleotide sequence that is 100% identical to SEQ ID NO:23 claimed in the instant case was identified as the “most potent” anticancer VEGF-targeting siRNA in a screening assay.  
prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 2, 20, 54-57, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13, 15, and 26 of U.S. Patent No. 7,534,878 B2 in view of Zhang et al. (Molecular Therapy, 2013, 21:1559-1569), Lu et al. (US 2012/0071540 A1), and Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘878 patent claims drawn to a composition comprising “histidine-lysine co-polymer” and multiple anticancer siRNA molecules including VEGF-targeting siRNA, further comprising an additional therapeutic agent that is “an anti-cancer agent”. It would have been obvious to one of ordinary skill in the art before the effective filing date to envision that the “anti-cancer agent” reads on gemcitabine as it was an art-recognized anticancer agent as evidenced by Zhang and Khare, and furthermore, one of ordinary skill in the art would have reasonably envisioned that the VEGF-targeting siRNA reads on Lu’s siRNA comprising SEQ ID NO:23 claimed in the instant case because Lu’s VEGF-targeting siRNA was an art-recognized anticancer VEGF-targeting siRNA. One of ordinary skill in the art would have conjugated gemcitabine to the “histidine-lysine co-polymer” because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity of gemcitabine in cancer cells as taught by Khare. 

s 2, 20, and 54-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-23, 25, 36, and 43-47 of U.S. Patent No. 7,723,316 B2 in view of Zhang et al. (Molecular Therapy, 2013, 21:1559-1569), Lu et al. (US 2012/0071540 A1), and Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘316 patent claims drawn to a composition comprising “histidine-lysine co-polymer” and multiple anticancer siRNA molecules including VEGF-targeting siRNA, further comprising an additional therapeutic agent that is “an anti-cancer agent” and a method of treating cancer. It would have been obvious to one of ordinary skill in the art before the effective filing date to envision that the “anti-cancer agent” reads on gemcitabine as it was an art-recognized anticancer agent as evidenced by Zhang and Khare, and furthermore, one of ordinary skill in the art would have reasonably envisioned that the VEGF-targeting siRNA reads on Lu’s siRNA comprising SEQ ID NO:23 claimed in the instant case because Lu’s VEGF-targeting siRNA was an art-recognized anticancer VEGF-targeting siRNA. One of ordinary skill in the art would have conjugated gemcitabine to the “histidine-lysine co-polymer” because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity of gemcitabine in cancer cells as taught by Khare. 

Claims 58-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 15-19 of U.S. Patent No. 7,786,092 B2 in view of Zhang et al. (Molecular Therapy, 2013, 21:1559-1569), Lu et al. (US 2012/0071540 A1), and Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘092 . 

Claims 2, 20, 54-57, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14, 16, and 27 of U.S. Patent No. 7,893,243 B2 in view of Zhang et al. (Molecular Therapy, 2013, 21:1559-1569), Lu et al. (US 2012/0071540 A1), and Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘243 patent claims drawn to a composition comprising “histidine-lysine co-polymer” and multiple anticancer siRNA molecules including VEGF-targeting siRNA, further comprising an additional therapeutic agent that is “an anti-cancer agent”. It would have been obvious to one of ordinary skill in the art before the effective filing date to envision that the “anti-cancer agent” reads on gemcitabine as it was an art-recognized anticancer agent as evidenced by Zhang and Khare, and furthermore, one of ordinary skill in the art would have reasonably envisioned that the VEGF-targeting siRNA reads on Lu’s siRNA comprising SEQ ID NO:23 claimed in the instant case because Lu’s VEGF-targeting siRNA was an art-recognized anticancer VEGF-targeting siRNA. One of ordinary skill in the art would have conjugated gemcitabine to the “histidine-lysine co-. 

Claims 2, 20, 54-57, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-12, 17, and 24-26 of U.S. Patent No. 7,893,244 B2 in view of Zhang et al. (Molecular Therapy, 2013, 21:1559-1569), Lu et al. (US 2012/0071540 A1), and Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘244 patent claims drawn to a composition comprising “histidine-lysine co-polymer” and multiple anticancer siRNA molecules including VEGF-targeting siRNA, further comprising an additional therapeutic agent that is “an anti-cancer agent”.  It would have been obvious to one of ordinary skill in the art before the effective filing date to envision that the “anti-cancer agent” reads on gemcitabine as it was an art-recognized anticancer agent as evidenced by Zhang and Khare, and furthermore, one of ordinary skill in the art would have reasonably envisioned that the VEGF-targeting siRNA reads on Lu’s siRNA comprising SEQ ID NO:23 claimed in the instant case because Lu’s VEGF-targeting siRNA was an art-recognized anticancer VEGF-targeting siRNA. One of ordinary skill in the art would have conjugated gemcitabine to the “histidine-lysine co-polymer” because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity of gemcitabine in cancer cells as taught by Khare. 

Claims 2, 20, 54-57, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 6-7, and 9-10 of U.S. Patent No. 8,541,568 B2 in view of Molecular Therapy, 2013, 21:1559-1569), Lu et al. (US 2012/0071540 A1), and Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘568 patent claims drawn to a composition comprising “histidine-lysine copolymer” and multiple anticancer siRNA molecules including SEQ ID NO:10 that is 100% identical to SEQ ID NO:23 claimed in the instant case, “further comprising a therapeutic agent”. It would have been obvious to one of ordinary skill in the art before the effective filing date to envision that the “therapeutic agent” reads on gemcitabine as it was an art-recognized anticancer agent as evidenced by Zhang and Khare, wherein gemcitabine was known to be useful in combination with a VEGF-targeting siRNA as taught by Zhang. One of ordinary skill in the art would have conjugated gemcitabine to the “histidine-lysine co-polymer” because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity of gemcitabine in cancer cells as taught by Khare. 

Claims 2, 20, 54-57, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8 of U.S. Patent No. 9,012,622 B2 in view of Zhang et al. (Molecular Therapy, 2013, 21:1559-1569), Lu et al. (US 2012/0071540 A1), and Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘622 patent claims drawn to a composition comprising “histidine-lysine copolymer” and multiple anticancer siRNA molecules including SEQ ID NO:38 that is 100% identical to SEQ ID NO:22 claimed in the instant case, “further comprising a therapeutic agent”. It would have been obvious to one of ordinary skill in the art before the effective filing date to envision that the “therapeutic agent” reads on gemcitabine as it was an art-recognized anticancer agent as evidenced by Zhang and Khare, wherein gemcitabine was known to be useful in combination with a VEGF-targeting siRNA as taught by Zhang. One of ordinary skill in the art would have conjugated gemcitabine to the “histidine-lysine co-polymer” because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity of gemcitabine in cancer cells as taught by Khare. 

Claims 2, 20, and 54-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 19, 21, 38, and 42-45 of copending Application No. 17/103,386 in view of Zhang et al. (Molecular Therapy, 2013, 21:1559-1569), Lu et al. (US 2012/0071540 A1), and Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘386 claims drawn to a composition comprising HKP and siRNA molecules and a method of delivering the composition to a mammal. It would have been obvious to one of ordinary skill in the art before the effective filing date to further include gemcitabine into the composition of the ‘386 claims because making a single composition comprising gemcitabine and anticancer siRNAs for improved anticancer effects was known in the art as evidenced by Zhang. One of ordinary skill in the art would have conjugated gemcitabine to HKP because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity of gemcitabine in cancer cells as taught by Khare. Further, one of ordinary skill in the art would have reasonably envisioned that the VEGF-targeting siRNA reads on Lu’s siRNA comprising SEQ ID NO:23 claimed in the instant case because Lu’s VEGF-targeting siRNA was an art-recognized anticancer siRNA.
Claims 2, 20, and 54-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 10-12, 155-16, 18, 21, 25-27, 29, 40-41, 44, 48, 50-51, 53, and 59 of copending Application No. 17/114,443 in view of Zhang et al. (Molecular Therapy, 2013, 21:1559-1569), Lu et al. (US 2012/0071540 A1), and Khare et al. (International Journal of Pharmaceutics, 2014, 470:51-62).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of and overlap in scope with the ‘443 claims drawn to a composition comprising HKP and siRNA molecules and a method of treating cancer comprising administering the composition to a mammal. It would have been obvious to one of ordinary skill in the art before the effective filing date to further include gemcitabine into the composition of the ‘386 claims because making a single composition comprising gemcitabine and anticancer siRNAs for improved anticancer effects was known in the art as evidenced by Zhang. One of ordinary skill in the art would have conjugated gemcitabine to HKP because conjugating gemcitabine to an intracellular delivery vehicle was known to provide effective intracellular delivery of gemcitabine for improved cytotoxic activity of gemcitabine in cancer cells as taught by Khare. Further, one of ordinary skill in the art would have reasonably envisioned that the VEGF-targeting siRNA reads on Lu’s siRNA comprising SEQ ID NO:23 claimed in the instant case because Lu’s VEGF-targeting siRNA was an art-recognized anticancer siRNA.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635